 In the Matter of DESMOND'S INC.andLos ANGELES JOINT BOARD, AMAL-GAMATED CLOTHING WORKERS OF AMERICA, CIOCase No. 21-R-3073.-Decided May 28, 1946Sheppard, Mullin & Richter,byMr. George R Richter,of Los Angeles,Calif., for the Company.Katz,Gallagher& Margolis,byMessrs.Milton S. TyreandH.Schneid,of Los Angeles, Calif., for the Union.Mr. Melvin J. Welles,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Los Angeles Joint Board, AmalgamatedClothingWorkers of America, CIO, herein called the Union,allegingthat a question affecting commerce had arisen concerning the representa-tion of employees of Desmond's Inc., Los Angeles, California, hereincalled the Company, the National Labor Relations Board provided foran appropriate hearing upon due notice before James A. Cobey, TrialExaminer. The hearing was held at Los Angeles, California, on April18, 1946. The Company and the Union appeared and participated. Allparties were afforded full opportunity to be heard,to examineand cross-examine witnesses,and to introduce evidencebearing onthe issues. TheTrial Examiner's rulings made at the hearingare free from prejudicialerror and are hereby affirmed. All partieswere affordedopportunity tofile briefs with the Board.Upon the entire record in the case,the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYDesmond's Inc. is a California corporation having its principal officeinLos Angeles, California, owning' and operating six stores, four inLos Angeles, California, one in Long Beach, California, and one in Palm68 N. L. R B., No. 44.379 380DECISIONS OF NATIONALLABOR RELATIONS BOARDSprings, California. The stores are engaged principally in the retail saleand distribution of men's, women's and boys' apparel. Less than 4percent of the Company's total sales is of items other than apparel.During the fiscal year ending July 31, 1945, the Company purchasedmerchandise of a value in excess of $7,000,000, of which approximately60 percent was shipped to the Company from points outside California.During the same period sales of the Company exceeded $10,000,000, ofwhich approximately 2.4 percent was shipped to points outside California.We find, contrary to the Company's contention, that it is engaged incommerce within the meaning of the Act.'IITHE ORGANIZATION INVOLVEDLos Angeles Joint Board, Amalgamated Clothing Workers of America,is a labor organization affiliated with the Congress of Industrial Organi-zations, admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refusedto grant recognitionto the Union as theexclusivebargaining representative of certain of its employees until theUnion has been certified by the Boardin anappropriate unit.We find thata question affecting commerce has arisen concerning therepresentationof employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union requests a unit of all employees, excluding supervisoryemployees and inspectors, in the men's alteration departments of theCompany's four stores located in the City of Los Angeles, or, as asecond choice, a unit of these employees in all six of the Company'sstores, including the Long Beach, California, and Palm Springs, Cali-fornia, stores. The Company, while agreeing with the Union's alternativeproposal that the unit should include all six stores, contends that em-ployees in both the men's and the women's alteration departments forman appropriate unit, and would also include inspectors in the unit.In support of its contention that a company-wide unit is appropriate,the Company points to the following facts : that the business and laborpolicies of the Company are centralized in the main (Broadway, in LosAngeles) store; that wages, hours, and working conditions are similar1SeeMatter of Lane Bryant,Inc.,52 N.L. R. B. 1536, and cases cited herein. DESMOND'S INC381throughout the six stores ; that employees in all stores have the same dis-count, privileges, accident and health insurance plans ; that the Long Beachstore is only about 2 miles outside the city limits of Los Angeles; thatthe Palm Springs store operates seasonally and the one employee in itsalteration department is transferred from one of the Los Angeles stores,and that there is some interchange of employees among all six stores.The Union bases its primary position that the-appropriate unit be limitedto the four Los Angeles stores on the fact that it has not attempted toorganize the employees in the alteration departments of the Palm Springsand Long Beach stores, and on the further fact that the jurisdiction ofthe Los Angeles Joint Board is limited to the City of Los Angeles. Weare of the opinion, however, considering the marked centralization ofthe Company's business and administration, as well as the other factorsemphasized by the Company, that a unit embracing all six stores of theCompany is appropriate for the purposes of collective bargaining.As noted above, the Company contends that the unit should includeemployees in both the men's and women's alteration departments ; theUnion, on the other hand, would limit the unit to employees in the men'salteration departments, basing such limitation on the marked differencesin skill between the workers of the departments and the lack of anyorganizational activities with respect to the women's alteration department.Because of the different skills of the employees in the two departments,and since the men's and women's alteration departments herein arephysically distinct and separately supervised and throughout the clothingindustry have been historically demarcated, we shall exclude employeesin the women's alteration departments from the unit 2The Company and the Union are agreed on the exclusion of super-visory employees from the unit, but disagree as to whether or notinspectors should be included, the Company desiring their inclusion.Inasmuch as the record reveals that inspectors are not skilled clothingworkers, do no alteration work on the garments, and are often selectedfrom or promoted to other departments within the stores, we are of theopinion that they should be excluded from the unit.3We find that all employees in the men's alteration department of theCompany, excluding inspectors, the bushelman-inspector, and all super-visory employees with authority to hire, promote, discharge, discipline,2SeeMatter of The May Department Stores Company,50 N. L. R B. 669;May DepartmentStores Company v. N. L. RB , 326 U S 376, affirming as modified 146 F. (2d) 66 (C C. A 8),enf'g. 53 N. L. R B. 1366, andMatter of Carson Pine Scott & Company,63N. L. R. B. 10968Among the inspectors to be excluded is an employee referred to as the bushelman-inspector,who, the record reveals, devotes approximately 50 percent of his time to inspection. Unlike thebushelman sought by the Union,the bushelman-inspector does no needle work or any otherwork requiring a particularly high degree of skill, 382DECISIONSOF NATIONALLABOR RELATIONS BOARDor otherwise effect changes in the status of employees,or effectivelyrecommend such action,constitute a unit appropriate for the purposesof collective bargainingwithinthe meaning of Section9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation which hasarisen be resolved by an election by secret ballot among employees in theappropriate unit who were employed during the pay-roll period imme-diately preceding the date of the Direction of Election herein, subject tothe limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations, Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representativesfor the purposes of collective bargaining with Desmond's Inc., LosAngeles, California, an election by secret ballot shall be conducted asearly as possible, but not later than thirty (30) days from the date ofthisDirection, under the direction and supervision of the RegionalDirector for the Twenty-first Region, acting in this matter as agent forthe National Labor Relations Board, and subject to Article III, Sections10 and 11, of said Rules and Regulations, among employees in the unitfound appropriate in Section IV, above, who were employed during thepay-roll period immediately preceding the date of this Direction, includ-ing employees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and including employeesin the armed forces of the United States who present themselves inperson at the polls, but excluding those employees who have since quitor been discharged for cause and have not been rehired or reinstatedprior to the date of the election, to determine whether or not they desireto be represented by Los Angeles Joint Board, Amalgamated ClothingWorkers of America, C. I. 0., for the purposes of collective bargaining.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.